Exhibit 99.1 GILAT SATELLITE NETWORKS LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2015 IN U.S. DOLLARS UNAUDITED INDEX Page Condensed Interim Consolidated Balance Sheets F2 - F3 Condensed Interim Consolidated Statements of Operations F4 Condensed Interim Consolidated Statements of Comprehensive Loss F5 Condensed Interim Consolidated Statements of Changes in Equity F6 Condensed Interim Consolidated Statements of Cash Flows F7- F8 Notes to Condensed Interim Consolidated Financial Statements F9- F21 GILAT SATELLITE NETWORKS LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands September 30, December 31, 2014 Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Restricted cash held by trustees Trade receivables, net Inventories Other current assets Total current assets LONG-TERM INVESTMENTS AND RECEIVABLES: Severance pay funds Long-term restricted cash Other long-term receivables Total long-term investments and receivables PROPERTY AND EQUIPMENT, NET INTANGIBLE ASSETS, NET GOODWILL Total assets $ $ The accompanying notes are an integral part of the condensed interim consolidated financial statements. F - 2 GILAT SATELLITE NETWORKS LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands (except share and per share data) September 30, December 31, 2014 Unaudited LIABILITIES AND EQUITY CURRENT LIABILITIES: Short-term bank credit and loans $ $ Current maturities of long-term loans Trade payables Accrued expenses Advances from customers Advances from customers held by trustees Other current liabilities Total current liabilities LONG-TERM LIABILITIES: Long-term loans, net of current maturities Accrued severance pay Other long-term liabilities Total long-term liabilities COMMITMENTS AND CONTINGENCIES EQUITY: Share capital - Ordinary shares of NIS 0.2 par value: Authorized - 90,000,000 shares at September 30, 2015 and December 31, 2014; Issued and outstanding 44,291,647 and 42,730,424 shares as of September 30,2015 and December31, 2014, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of the condensed interim consolidated financial statements. F - 3 GILAT SATELLITE NETWORKS LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands (except share and per share data) Nine months ended September 30, Unaudited Unaudited Revenue: Products $ $ Services Total revenue Cost of revenue: Products Services Total cost of revenue Gross profit Operating expenses: Research and development costs, net Selling and marketing expenses General and administrative expenses Restructuring costs - Goodwill impairment - Operating loss ) ) Financial expenses, net ) ) Loss before taxes on income ) ) Taxes on income Net loss from continuing operations $ ) $ ) Net loss from discontinued operation $ ) $ ) Net loss $ ) $ ) Net loss per share (basic and diluted): Continuing operations $ ) $ ) Discontinued operation $ ) $ ) Total net loss per share $ ) $ ) Weighted average number of shares used in computing net loss per share: Basic and diluted The accompanying notes are an integral part of the condensed interim consolidated financial statements. F - 4 GILAT SATELLITE NETWORKS LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS U.S. dollars in thousands Nine months ended September 30, Unaudited Unaudited Net loss $ ) $ ) Other comprehensive loss Foreign currency translation adjustments ) ) Reclassification adjustments for realizes loss on hedging instruments, net Unrealized loss on hedging instruments, net ) ) Total comprehensive loss $ ) $ ) The accompanying notes are an integral part of the condensed interim consolidated financial statements. F - 5 GILAT SATELLITE NETWORKS LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY U.S. dollars in thousands (except share data) Number of Ordinary shares Share capital Additional paid-in capital Accumulated other comprehensive income (loss) Accumulated deficit Total shareholders' equity Balance as of January 1, 2014 $ ) $ Issuance of restricted share units (RSU) 19 - - - 19 Stock-based compensation of options and RSUs related to employees and non- employees - Exercise of stock options 15 - - Comprehensive loss - - - ) ) ) Balance as of December 31, 2014 ) ) Issuance of restricted share units (RSUs) 14 - - - 14 Stock-based compensation of options and RSUs related to employees and non- employees - Exercise of stock options 66 - - Comprehensive loss - - - ) ) ) Balance as of September 30, 2015 (unaudited) $ $
